Citation Nr: 0009793	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  99-04 911	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.


ATTORNEY FOR THE BOARD

Jon B. Love


INTRODUCTION

The veteran and his attorney entered into a fee agreement 
dated January 11, 1996, which provides that the latter would 
represent the former before the then-named Court of Veterans 
Appeals (the Court) and the Department of Veterans Affairs 
(VA) "in his appeal of the denial of veterans disability 
benefits" for a fee equal to 20 percent of the past-due 
benefits (PDBs) awarded to the veteran by VA.

By a letter dated March 4, 1999, the VA Regional Office (RO) 
in Atlanta, Georgia, wrote to both the veteran's custodian 
and his attorney, advising them that the veteran had been 
awarded PDBs as a result of a rating decision involving his 
claims for entitlement to service connection for bilateral 
hearing loss and tinnitus; that 20 percent of the PDBs 
awarded to the veteran had been withheld; and that the 
veteran's claims folder was being forwarded to the Board of 
Veterans' Appeals (the Board) for a determination concerning 
whether the attorney was entitled to receive a fee from those 
PDBs.

After the veteran's claims folder was received by the Board, 
VA's Compensation and Pension Service determined that the 
veteran's file should be returned to the RO for additional 
development in connection with his claim for bilateral 
hearing loss.  In a rating decision dated September 2, 1999, 
the RO determined that its January 6, 1999, decision was 
clearly and unmistakably erroneous because that decision 
granted the veteran's claims for service connection for 
bilateral hearing loss and tinnitus from August 1984 instead 
of May 26, 1999-the date the RO received the veteran's claim 
to reopen the previously denied claim for service-connection 
for bilateral hearing loss.

According to a September 15, 1999, Administrative Decision 
issued by the RO, the  veteran received an erroneous payment 
in the amount of $8,638.40, which represents 80 percent of 
the PDBs that resulted from the RO's January 6, 1999, 
decision.  The RO also determined that the erroneous payment 
was not subject to recoupment because the overpayment was due 
to administrative error.  Finally, the RO held that the 
amount of $2,159.60, which represents the portion of the PDBs 
it had withheld for the potential payment of an attorney's 
fee to the attorney, was not payable because it too was the 
result of the clear and unmistakable error in their January 
6, 1999, decision.  The RO has returned the latter amount to 
the United States Treasury.

Following the aforementioned action, the RO returned to the 
Board the veteran's claims folder, which contains a Report of 
Contact that indicates that the veteran's custodian notified 
the RO on April 6, 1999, that the veteran died on March [redacted], 
1999.

On November 16, 1999, the Board learned that the attorney had 
died on August [redacted], 1998. 


FINDINGS OF FACT

1.	The veteran and his attorney entered into a contingent 
fee agreement dated January 11, 1996, which provided that the 
attorney would represent the veteran before VA for a fee 
equal to 20 percent of any PDBs awarded to the veteran.

2.	In a rating decision dated January 6, 1999, the RO 
granted the veteran's claims for service connection for 
bilateral hearing loss and tinnitus from August 28, 1984, 
resulting in an award of PDBs totaling $10,798.00. 

3.	The RO paid the veteran $8,638.40, or 80 percent, of 
those PDBs and withheld the sum of $2,159.60, or 20 percent, 
of the PDBs for the potential payment to the attorney of an 
attorney's fee.

4.	In a September 2, 1999, rating decision the RO 
determined that its January 6, 1999, decision was clearly and 
unmistakably erroneous.

5.	In an Administrative Decision dated September 15, 1999, 
the RO determined that the $8,638.40 payment to the veteran 
constituted an overpayment of benefits due to administrative 
error, and that the $2,159.60 that had been withheld for the 
potential payment of a fee to the attorney was not payable 
because of the clear and unmistakable error.

6.	The RO has returned to the United States Treasury the 
aforementioned $2,159.60.

7. The veteran reportedly died on March [redacted], 1999.

8.	The veteran's attorney reportedly died on August [redacted], 
1998.


CONCLUSION OF LAW

The criteria under which an attorney may be paid a fee for 
services by VA from PDBs awarded for bilateral hearing loss 
and tinnitus have not been met and such claim does not 
survive the claimant.  38 U.S.C.A. § 38 U.S.C. § 38 U.S.C. 
§ 5904(d) (West 1991 & Supp 1999); 38 C.F.R. § 20.38 C.F.R. 
§ 20.609(h) (1999); Landicho v. Brown, 7 Vet. App. 42 (1994); 
Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5904(d) and 38 C.F.R. § 20.609(h), an 
appellant and an attorney may enter into a fee agreement 
providing that payment for the services of the attorney will 
be made directly to the attorney by VA out of any PDBs 
awarded on the basis of the claim.  VA will honor such an 
agreement if the following conditions are met: (1) the total 
fee payable does not exceed 20 percent of the total amount of 
the PDBs awarded; (2) the amount of the fee is contingent on 
whether the claim is resolved in a manner favorable to the 
appellant; and (3) the award of PDBs results in a cash 
payment to the appellant from which the fee may be deducted.

The first two conditions have been met.  The third condition 
was initially met, but the RO's September 15, 1999, 
Administrative Decision determined that the $8,638.40 payment 
to the veteran was erroneous due to administrative error.  
The RO also determined that the $2,159.60 it had withheld for 
the potential payment of a fee to the attorney was likewise 
erroneous, and therefore not payable.

As there are no PDBs available from which an attorney's fee 
may be paid, VA has no authority to order the direct payment 
of a fee to the attorney.  38 U.S.C.A. § 5904(d); 38 C.F.R. 
§ 20.609(h) (1999).

The Board also must dismiss this claim because both the 
attorney and the veteran have died.  Neither the veteran's 
nor the attorney's claim may survive their deaths. Landicho 
v. Brown, 7 Vet. App. 42 (1994); Zevalkink v. Brown, 102 F.3d 
1236 (Fed. Cir. 1996).

As there are no PDBs to pay to anyone in this case, and as 
both the attorney and the claimant are deceased, there is no 
issue for the Board to decide.  Accordingly, the case is 
dismissed.

ORDER

The claim for direct payment of an attorney's fee from past-
due benefits is dismissed.



		
	Steven L. Keller
Member, Board of Veterans' Appeals



 


